IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                August 13, 2008
                                No. 08-50043
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARGARITO IBANEZ-MARTINEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 7:07-CR-123-ALL


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Through counsel, Margarito Ibanez-Martinez appeals his jury trial
conviction for conspiracy to transport illegal aliens for financial gain. Ibanez-
Martinez, who has been a fugitive since the selection of the jury, was tried and
sentenced in absentia. The record reflects that the district court based its
decision on the difficulty in rescheduling the trial; the burden on the
Government and the Government’s key witness, who was under a hold by the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-80043

Department of Homeland Security; and the unlikelihood that Ibanez-Martinez
would return or be captured in the near future.
      The Government contends that this court should dismiss Ibanez-
Martinez’s appeal pursuant to the “fugitive disentitlement doctrine.” Counsel
for Ibanez-Martinez does not address this issue.
      The “fugitive disentitlement doctrine” is an equitable doctrine that “limits
a criminal defendant’s access to the judicial system whose authority he evades.”
Bagwell v. Dretke, 376 F.3d 408, 410-13 (5th Cir. 2004) (internal citation
omitted). Ibanez-Martinez has not been returned to custody since he became a
fugitive on September 24, 2007. Under the circumstances, dismissal of Ibanez-
Martinez’s appeal is appropriate. It is unlikely that Ibanez-Martinez will return,
under his own volition or otherwise, in the foreseeable future. Dismissal of this
appeal is further supported by enforceability concerns, as any judgment on
review may be impossible to enforce, and would serve an important deterrent
function and “advance an interest in efficient, dignified appellate practice.”
Ortega-Rodriguez v. United States, 507 U.S. 234, 240-42 (1993); see Bagwell, 376
F.3d at 410-13.
      Accordingly, the appeal is DISMISSED.




                                        2